Filed 11/13/14 D.T. v. Super. Ct. CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT

D.T.,                                                             B257555

         Petitioner,                                              (Los Angeles County
                                                                   Super. Ct. No. CK94347)
         v.

THE SUPERIOR COURT OF THE
STATE OF CALIFORNIA FOR THE
COUNTY OF LOS ANGELES,

         Respondent;

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Real Party in Interest.

         ORIGINAL PROCEEDING. Petition for extraordinary writ. (Cal. Rules of
Court, rule 8.452.) Teresa T. Sullivan, Judge. Petition granted and remanded.
         Law Offices of Alex Iglesias, Steven Shenfeld and Tawni Lara for Petitioner.
         No appearance by Respondent.
         Richard D. Weiss, County Counsel, Dawyn Harrison, Assistant County Counsel,
and Jessica S. Mitchell, Deputy County Counsel, for Real Party in Interest.
         Children’s Law Center of Los Angeles (CLC2), Charles Aghoian and Debra
Bernard for minor child V.T.
       Petitioner D.T. (mother) is the mother of V.T., a one-year-old dependent of the
juvenile court. After V.T. was declared a dependent, and after mother learned the Los
Angeles County Department of Children and Family Services (Department) intended to
detain V.T. and her older half siblings who were also dependents of the court, mother left
her home with the children and could not be located for several months. While mother
and the children were absent, the Department filed a supplemental dependency petition
on behalf of all children. After mother and the children were located, the juvenile court
sustained the supplemental petition. At the urging of counsel for the children—but
against the Department’s recommendation—the court denied mother reunification
services with respect to V.T. under the bypass provision in Welfare and Institutions Code
section 361.5, subdivision (b)(15) (hereafter subdivision (b)(15)), which applies in cases
of parent abduction and similar situations.1 The court scheduled a hearing for the
selection and implementation of a permanent plan for V.T. (§ 366.26.)
       Mother has filed a writ petition challenging the juvenile court’s decision with
respect to V.T. (Cal. Rules of Court, rule 8.452.) She claims the juvenile court
(1) abused its discretion in denying her request to continue the disposition hearing for a
contest, and (2) erred in denying reunification services under the bypass provision in
subdivision (b)(15).
       We conclude the juvenile court abused its discretion in refusing to continue the
disposition hearing for a contest and we remand so the court may conduct such a hearing.
In light of our conclusion, we need not, and do not, express an opinion as to whether
subdivision (b)(15) would permit the court to deny reunification services in this case.
That is a matter to be decided by the juvenile court based on the record presented at the
contested hearing.




1      All statutory references are to the Welfare and Institutions Code.




                                             2
                 FACTUAL AND PROCEDURAL BACKGROUND
       In September 2012, a little over one year before V.T. was born, the Department
filed a dependency petition on behalf of mother’s three children, ages five, seven and
nine. (These three children will sometimes be referred to collectively as the older
children or as V.T.’s half siblings.) The petition was filed after mother drove with the
children to a McDonald’s restaurant while intoxicated, dropped them off at the play area,
proceeded through the “drive thru” and drove into a wall in the drive-thru. A passerby
tried to take mother’s keys and mother allegedly punched the person in the face. Mother
was arrested and found to have a blood alcohol concentration level of 0.20.
       Three hours after her arrest, law enforcement received a call about mother’s three
children, whom she had left in the play area. Mother stated she did not tell law
enforcement about the children because she did not want them detained. Mother was
convicted of misdemeanor DUI pursuant to a plea agreement, which included dismissal
of an additional DUI count and counts of battery and willful cruelty to a child. In
connection with her criminal sentence, mother was ordered to complete an alcohol and
drug education counseling program, and a Mothers Against Drunk Driving victim impact
program, among other things.
       In October 2012, the juvenile court sustained a dependency petition based on the
allegations described above. The juvenile court released the three children to mother and
ordered the Department to provide family preservation services. Mother was ordered to
submit to random drug and alcohol testing, complete a parenting program, enroll in
individual counseling, and comply with all criminal court orders, including attending
Alcoholics Anonymous (AA).
       V.T. was born in mother’s home in late October 2013. Two days after her birth,
mother brought V.T. to the hospital. Initially, mother denied to hospital staff that she had
any involvement with the Department, but she later provided the name of a Department
social worker. Hospital staff contacted the Department.
       After a team decision meeting (TDM), the Department decided to file a
dependency petition on V.T.’s behalf, but not to detain her. In late November 2013, the

                                             3
Department filed such a petition, alleging V.T. was at risk because of (1) mother’s failure
to adequately address chronic and unresolved head lice issues affecting V.T.’s half
siblings, and (2) mother’s unresolved alcohol abuse issues and her failure to regularly
participate in random drug testing and alcohol abuse programming.
       At a hearing in late November 2013, the juvenile court ordered that V.T. remain
released to mother and that the Department provide mother with family maintenance
services and make unannounced home visits. The court also directed that a nurse go to
mother’s home to assist mother regarding the lice issues and it scheduled a progress
hearing for December 2013 to address the status of the lice problem.2
       A public health nurse and a Department social worker visited mother a few days
before the December 2013 hearing. The public health nurse did not observe any lice in
the children’s hair.
       At the December 2013 hearing, the juvenile court set a February 2014 date for
adjudication of the petition filed on behalf of V.T., and it directed the Department to file
a report addressing the continuing examination of the children to ensure they remained
lice-free.
       In late January 2014, the Department submitted a combined jurisdiction and
disposition report. According to that report, an individual (apparently from a hospital or
clinic) contacted the Department earlier that month to express concerns about V.T.
because recent chest x-rays were abnormal and mother had repeatedly failed to contact
the clinic for follow-up. V.T. was finally seen later that month and was diagnosed with
dyspnea (shortness of breath) and respiratory abnormality. She was prescribed albuterol
and a nebulizer. At around this time, a public health nurse again examined the children’s
hair and found no lice.
       The Department’s report also advised that mother had missed at least 10 of 24
drug tests during the previous year, including two of the three tests that were scheduled

2     At the hearing, the court found “Raul Doe” to be V.T.’s alleged father. His
whereabouts have never been determined and he is not involved in this writ proceeding.



                                              4
on dates after the filing of the dependency petition on V.T.’s behalf. The report noted
that mother had failed to enroll in counseling, was no longer participating in AA, and had
only minimally participated in the programs ordered by the criminal court. The
Department recommended that the court declare V.T. a dependent child and offer mother
family maintenance services.
       In early February 2014, mother pled no contest and the court sustained the
allegation that V.T. was at risk because of mother’s unresolved alcohol issues and failure
to regularly participate in random drug testing and in an alcohol program. The court
dismissed the allegation regarding the head lice problems without prejudice.
       As for disposition, the juvenile court ordered V.T. placed with mother and directed
the Department to provide family maintenance services. The court ordered mother to
(1) submit to random or on-demand drug testing every other week, and to complete a full
drug rehabilitation program if she tested positive or missed a test, (2) complete individual
counseling to address personal responsibility and child safety issues, and (3) comply with
all criminal court programs, including attending AA.
       In February and March 2014, mother missed all three of the drug tests to which
she was required to submit.
       In mid-March 2014, a Department social worker attempted to make an
unannounced visit to mother’s home. A young man drove up and claimed mother and the
children were at the store. The social worker left a card and asked the man to have
mother contact her.
       Six days later, the social worker attempted another unannounced visit. She was
met by another young man who walked up with a pit bull and said mother and the
children were at the store. The social worker walked up to the door and saw a young man
inside, lying on the couch. It was the same man who had greeted the social worker when
she attempted to visit six days earlier. The social worker gave that person another
business card and told him to advise mother that an emergency TDM would be held at the
Department’s local office.



                                             5
       Two days later, the social worker visited the elementary school of V.T.’s half
siblings. A receptionist advised that the children were now attending a different school.
The social worker visited that school and was able to meet privately with each of the
three children. Two of them reported that mother and all children had moved in with a
cousin. One reported that their maternal grandmother had “put them out” because she
was upset mother would go out at night and leave the children unattended. At least two
of the children were unkempt and were wearing what appeared to be dirty clothing. The
social worker observed no marks or bruises on the children.
       Four days later, a TDM took place in which mother, two social workers and
various relatives participated. At the meeting, mother claimed she had moved, but she
refused to provide her new address. A decision was made to request a “warrant
consultation” for the children’s detention.
       A little over a week later, in early April 2014, the juvenile court issued a removal
order authorizing the Department to detain all four children. Over the next 10 days, the
Department and law enforcement made four attempts to execute the removal order at two
different addresses—twice at mother’s last known address (the maternal grandmother’s
home) and twice at an address provided by the two fathers of V.T.’s half siblings.
Mother and children were not located. On the last occasion, the maternal grandmother
told the Department social worker and two accompanying law enforcement officers that
she had not seen mother or the children for some time and did not know their
whereabouts.
       Five days later, in mid-April 2014, the Department filed a supplemental
dependency petition (§ 387) on behalf of all four children. The supplemental petition
contained a single count alleging the children were at risk because mother had (1) failed
to participate in court-ordered random drug testing and a drug rehabilitation program, and
(2) failed to make the children available for Department visits. Accompanying reports
reflected that mother and the children were still at large. A day before the filing of the
supplemental petition, a Department social worker left a voicemail message for mother,
providing her with the date and time for the detention hearing.

                                              6
       Mother and the children did not appear at the detention hearing. The juvenile
court issued a protective custody warrant for all four children and an arrest warrant for
mother. The court also found a prima facie case for detaining the children. The court
directed that the Department detain the children when located and it gave the Department
discretion to place V.T.’s half siblings with their respective fathers. The court also
ordered that, once the children were detained, mother was to have only monitored visits
with them.
       In late April 2014, the Department filed a report detailing recent efforts to locate
mother and children. The Department learned that the children—who had previously
been enrolled in the Palmdale School District—had not attended school since the
beginning of the month. They were not enrolled in any schools in the Palmdale School
District or in four nearby school districts. According to personnel with the Los Angeles
County Department of Public Social Services, mother had been using her electronic
benefits transfer (EBT) card at various locations in California, though she appeared to
always return to Hemet. A Department social worker recalled that mother had relatives
in Hemet.
       In early June 2014, the Department submitted a combined jurisdiction and
disposition report with respect to the supplemental petition. The whereabouts of mother
and children were still unknown, even though the Department had contacted various law
enforcement and child welfare agencies, as well as numerous school districts in an effort
to locate them. Mother’s family had refused to provide information about mother’s
whereabouts. According to the report, the fathers of V.T.’s half siblings were extremely
frightened for their children and the Department was concerned that mother was not
addressing V.T.’s respiratory health issues. The Department concluded its report with a
recommendation that the court sustain the supplemental petition and order family
reunification services.
       On June 6 or 7, 2014, a Los Angeles County Sheriff’s Department deputy
contacted the Department to report that mother and the children were found at the
maternal grandmother’s home in Palmdale. The sheriff’s department located the family

                                              7
after receiving information from the father of one of V.T.’s half siblings, who had been
actively searching for his daughter. Mother was arrested and the children were taken into
protective custody.
       A Department social worker responded to the home in Palmdale. When the
children were being transported to the sheriff’s station, two of the older children told the
social worker that, a few months earlier, a social worker called mother and told her the
children were going to be detained. Mother then told the children they were leaving and
they went to a relative’s home in Hemet, where they stayed with mother’s cousin.
       The children were disheveled, but appeared healthy, except for V.T. She had a
severe diaper rash. She was taken to a hospital and diagnosed with a yeast infection.
       The older children were released to their respective fathers, while V.T. was placed
in a foster home.
       On June 9, 2014, a short hearing took place in the juvenile court.3 Mother, who
was still in custody and had apparently not received notice of the hearing, was not
present. Her appointed counsel was present. The court recalled its warrants and
approved the current placements of the children, including that of V.T. in foster care. It
ordered that mother have only monitored visits with the children at a Department office.
In addition, and at the request of counsel for the children who believed maternal relatives
had acted “in concert [with mother] with hiding the children,” the court ordered that the
maternal relatives have no contact with the children.
       The court trailed the matter to the next day for arraignment and a progress hearing,
and it scheduled a jurisdiction hearing for July 1. The court also directed the Department



3       On the day of the hearing, the Department filed two “Last Minute Information For
The Court” forms, reporting about the events leading up to, and including, the detention
of the children. In both forms, the social worker checked the box “Information only” and
left blank the box for “Change in Recommendation.” Thus, the Department was not
changing its recommendation from the combined jurisdiction and disposition report that
mother should receive reunification services.



                                              8
to submit a report discussing whether it would be appropriate to terminate jurisdiction
over V.T.’s older half siblings with a family law order.
       The court convened for another short hearing the following day. Mother was
present. She entered a general denial and submitted to detention of the children. The
court found a prima facie case for the detention and confirmed its placement orders from
the previous day. At the Department’s request, the court confirmed that mother was still
subject to the previously ordered drug-testing requirement.
       The Department submitted an addendum report on the morning of the July 1
jurisdiction hearing. According to the report, V.T.’s half siblings told a Department
social worker that they had been living with a cousin in Hemet.
       The Department also reported regarding mother’s visits with the children. In mid-
June, V.T. had a monitored visit with mother. V.T.’s caregiver later contacted the social
worker and was very upset because mother had yelled at her in the reception area and had
accused her of causing a small scratch on V.T.’s ear. Mother spent most of the visit
complaining about V.T.’s care. After a second visit with V.T. and one of the older
children, mother spoke to a social worker and accused the Department and the social
worker of being responsible for her dependency case remaining open. According to the
report, mother took no responsibility for her own actions.
       In this addendum report, the Department stated that it was recommending that
jurisdiction over V.T.’s half siblings be terminated with family law orders providing that
the children’s respective fathers be granted sole physical and joint legal custody.
Significantly to this proceeding, the report made no new recommendation regarding V.T.
       The parties appeared for the adjudication on July 1. Mother was present. The
court admitted the various reports discussed above, including, over the objection of
mother’s counsel, the addendum report filed that very same day. Counsel objected on the
grounds that it contained a change in recommendation concerning V.T.’s half siblings
and was untimely. No witnesses testified.
       Before hearing arguments from counsel, mother’s counsel stated that she was
asking for a contested disposition “based on the last-minute change in recommendation.”

                                             9
Counsel added that if the court was not inclined to grant a contested hearing, she would
like to call the children to testify but the children were not present. The court did not
respond to this request, stating that it wished to proceed with the adjudication.
       Counsel for the parties offered their arguments. Counsel for the Department asked
the court to sustain the supplemental petition because (1) mother had not drug-tested as
required, (2) mother had not made progress in the court-ordered programs, and (3) it
“appear[ed] that the mother had been absconding with the children, had abducted them
and moved them to Hemet.” Counsel for the children offered similar arguments in asking
the court to sustain the supplemental petition.
       Mother’s counsel asked the court to dismiss the supplemental petition. Counsel
claimed mother had been complying with the drug-testing requirement until the court
issued the protective custody warrants. She also claimed mother had been attending AA
consistently and she presented a sign-up sheet in an effort to support that contention, but
the court found that the document lacked credibility. Counsel conceded mother had
failed to make the children available for Department visits after the court issued the
protective custody warrants.
       After hearing from counsel, the court sustained the supplemental petition.
       The court immediately turned to the disposition, noting that mother’s counsel had
asked to have the matter set for a contest and asking counsel for the parties to state their
positions regarding the request.
       Counsel for the Department objected to a continuance. She noted that the matter
was “originally set for June 9, 2014.” Counsel for the Department did not address the
fact that the Department had changed its recommendation regarding the older children
just that morning with no advance notice to mother. Counsel for one of the older
children joined in the Department’s argument, claiming the continuance request was just
a delaying tactic and asserting that her client “has his rights.”
       Mother’s counsel asserted she was seeking a contest and might want to call all the
children to testify. She noted that, until that morning, the Department had consistently
recommended that mother receive reunifications services for all four children. Counsel

                                              10
stated she needed more time to prepare for the disposition because of the change in
recommendation. She also noted that the Department had not interviewed mother,
despite mother’s counsel’s requests at the last two hearings (on June 9 and 10).
       Counsel for the children “strongly object[ed]” to continuing the matter for a
contest. She argued that further delay would be detrimental to the children, noting they
were doing well in their current placements. The court asked counsel for the children to
state her position regarding the fact that the Department’s recommendation as noticed for
that day was to offer mother reunification services. Counsel avoided the question,
turning instead to the merits of the disposition by arguing that mother should be denied
reunification services under the bypass provision in subdivision (b)(15).4
       This was the first time anyone had invoked the bypass provision in subdivision
(b)(15) and suggested it could be used to deny mother reunification services. Children’s
counsel then argued that the court should terminate jurisdiction over the older children
and issue family law orders. Counsel made no reference to V.T.
       Mother’s counsel repeated she had received “zero notice.” She cited the
Department’s last minute change in recommendation.
       Counsel for the Department noted that at the June 9 hearing, the court had asked
the Department to submit a supplemental report addressing the possibility of terminating
jurisdiction over the older children with a family law order which, in counsel’s view,
provided mother with notice. The juvenile court agreed with counsel for the Department
that this directive constituted notice. The court summed up: “I’ve heard your argument
and I’ve made my ruling that notice was provided to the mother June 9th when the Court
did order the Department to address termination of jurisdiction on this case.”

4       Subdivision (b)(15) provides that a court may deny reunification services if it finds
that “the parent or guardian has on one or more occasions willfully abducted the child or
child’s sibling or half sibling from his or her placement and refused to disclose the child’s
or child’s sibling’s or half sibling’s whereabouts, refused to return physical custody of the
child or child’s sibling or half sibling to his or her placement, or refused to return
physical custody of the child or child’s sibling or half sibling to the social worker.”



                                             11
       Following that ruling, mother’s counsel asked to be heard regarding the
disposition. The court asked mother’s counsel to address the bypass provision in
subdivision (b)(15). The court noted it had evidence of “mother’s willful abduction of
the children.” Counsel for mother noted that even if the court were to find that
subdivision (b)(15) is applicable, it should award mother reunification services because
doing so would be in the best interests of the children.
       Counsel for the children reiterated that she was asking that mother be denied
services under subdivision (b)(15).
       Counsel for the Department asked the court to terminate jurisdiction over the older
children with family law orders. Counsel for the Department stated she was “submitting”
with respect to subdivision (b)(15), stating she had not “had the opportunity to consult
with the Department in regards to that.” She noted that her “initial understanding” was
that there was no basis to deny family reunification services to mother and stated she
could “consult with the Department to see whether or not they would agree” that mother
should be denied services under subdivision (b)(15).
       Counsel for the fathers of the older children asked the court to terminate
jurisdiction over them and issue family law orders.
       The court then proceeded to issue its disposition orders. With respect to the three
older children, the court denied reunification services under subdivision (b)(15) and
terminated jurisdiction with family law orders as requested. As for V.T., the court denied
mother reunifications services under subdivision (b)(15) and it scheduled a hearing for
the selection and implementation of a permanent plan for V.T. (§ 366.26.)
       Mother filed a writ petition challenging the juvenile court’s order setting the
section 366.26 hearing for V.T. She claims the juvenile court (1) abused its discretion in
denying her request to continue the disposition hearing for a contest, and (2) erred in
denying reunification services under the bypass provision in subdivision (b)(15).
       Counsel for V.T. opposes the granting of relief, maintaining that both of mother’s
contentions lack merit. The Department maintains the juvenile court did not abuse its
discretion in denying a continuance. However, the Department takes no position with

                                             12
respect to mother’s contention she may not be denied reunification services under
subdivision (b)(15).

                                       DISCUSSION

The Juvenile Court Abused Its Discretion When It Denied Mother’s Request to
Continue the Disposition for a Contested Hearing
       We review the juvenile court’s ruling on a continuance request for an abuse of
discretion. (In re Mary B. (2013) 218 Cal.App.4th 1474, 1481.) However, as our
Supreme Court stated—albeit in a different context—“the trial court’s discretion is not
unlimited and must be ‘ “exercised in conformity with the spirit of the law and in a
manner to subserve and not to impede or defeat the ends of substantial justice.” ’ ”
(Elston v. City of Turlock (1985) 38 Cal.3d 227, 233, quoting Martin v. Cook (1977) 68
Cal.App.3d 799, 807, superseded by statute on another point as explained in Tackett v.
City of Huntington Beach (1994) 22 Cal.App.4th 60, 64-65.)
       In claiming she was entitled to a continuance, mother cites a statutory provision
and a Rule of Court. The statutory provision is section 358, subdivision (a)(3), which
provides: “If the social worker is alleging that subdivision (b) of Section 361.5 is
applicable, the court shall continue the proceedings for a period not to exceed 30 days.
The social worker shall notify each parent of the content of subdivision (b) of Section
361.5 and shall inform each parent that if the court does not order reunification a
permanency planning hearing will be held, and that his or her parental rights may be
terminated within the timeframes specified by law.” (Italics added.)
       The rule mother cites is substantially similar. It provides: “If petitioner [the
Department] alleges that section 361.5(b) is applicable, the court must continue the
proceedings not more than 30 calendar days. The court must order the petitioner to notify
each parent or guardian of the contents of section 361.5(b) and must inform each parent
that if reunification is not ordered at the disposition hearing, a section 366.26
implementation hearing will be held and parental rights may be terminated.” (Cal. Rules
of Court, rule 5.686(b), italics added.)


                                             13
       As counsel for V.T. points out , and as mother readily admits , these provisions
refer to a situation in which the Department claims one of the bypass provisions in
section 361, subdivision (b), applies. In this case, the Department did not invoke
subdivision (b)(15). Counsel for the children invoked the provision. Therefore, when
read literally, section 358, subdivision (a)(3), and California Rules of Court, rule
5.686(b), do not apply.
       However, these provisions are rooted in notions of fundamental fairness and due
process. They are based on the recognition that a parent, facing the prospect of being
denied the opportunity to reunify with a child and having parental rights terminated, is
entitled to a meaningful opportunity to present argument. “[P]arenting is a fundamental
right the impairment of which requires strict adherence to procedural due process.” (In re
Crystal J. (1993) 12 Cal.App.4th 407, 412.) In juvenile dependency proceedings, as in
other proceedings that would deprive an individual of important rights, due process takes
the form of the right to notice and an opportunity to be heard. (See In re Matthew P.
(1999) 71 Cal.App.4th 841, 851.) Moreover, “ ‘the right to notice and an opportunity to
be heard “must be granted at a meaningful time and in a meaningful manner.”
[Citation.]’ ” (In re Crystal J., supra, 12 Cal.App.4th at p. 412, quoting Fuentes v.
Shevin (1972) 407 U.S. 67, 80, original brackets.)
       There is absolutely no reason why a parent should be given a meaningful
opportunity to defend against the Department’s recommendation that reunification
services should be denied pursuant to one of the bypass provisions in section 361.5,
subdivision (b), but should not be given an opportunity to do so when blindsided by such
a recommendation coming out of left field from counsel for the children. If anything, the
parent in the latter scenario is entitled to more, not less protection. The Department is
vested with extensive authority to recommend a parent be denied reunification services in
appropriate circumstances. In such case, however, the parent is entitled to notice and an
opportunity to prepare to contest the recommendation. While other parties may offer
their opinions to the court, nothing in the dependency scheme suggests the important
notice requirements can be bypassed when they do.

                                             14
       In this case, mother’s counsel was essentially ambushed by the children’s
counsel’s invocation of subdivision (b)(15), when none of the children was present in
court to consult with counsel. The bypass provision in subdivision (b)(15) is rarely
invoked and has been the subject of almost no published case law. (See A.A. v. Superior
Court (2012) 209 Cal.App.4th 237, 243 [“Neither party has been able to find any case
law regarding section 361.5, subdivision (b)(15) and our independent research has not
revealed any”].)5 Indeed, even counsel for the Department did not feel comfortable
addressing the propriety of applying subdivision (b)(15), noting that she would need to
consult with the Department regarding its potential applicability.
       Under these circumstances, it is disconcerting that the Department asserts mother
forfeited the right to challenge the juvenile court’s decision to deny her continuance
request because she supposedly sought a continuance only with respect to the older
children. The Department’s forfeiture theory is that mother’s counsel sought the
continuance only because of the Department’s change in recommendation, which change
concerned only the older children. We find no basis for this argument because, at the
time mother’s counsel requested the continuance, she did not refer to a change in
recommendation concerning V.T. because the Department never changed its
recommendation that mother receive reunification services with respect to V.T.
Moreover, when the argument concerning the continuance request took place, there was
no reason for mother not to focus on the Department’s change in recommendation
because the juvenile court had provided no indication it would consider applying the
bypass provision in subdivision (b)(15). In any event, nothing in the record supports the
argument that mother’s counsel sought a continuance of the disposition hearing only as to




5       It appears that since A.A. v. Superior Court, supra, 209 Cal.App.4th 237,
subdivision (b)(15) has been cited—but not analyzed—in only two published decisions.
(In re S.E. (2013) 217 Cal.App.4th 610, 613; In re L.J. (2013) 216 Cal.App.4th 1125,
1131.)



                                            15
V.T.’s siblings; the only fair reading of the record is that counsel sought a continuance to
contest disposition as to all her children.
       In sum, we find counsel for the children inexplicably invited the juvenile court’s
error in denying the continuance request and summarily denying mother reunification
services with respect to V.T. We find the court abused its discretion in refusing to
continue the disposition hearing for a contest and we remand for the juvenile court to
conduct such a hearing. In light of our conclusion, the question whether the juvenile
court erred in applying the bypass provision in subdivision (b)(15) is moot and we do not
consider it.
                                       DISPOSITION
       The writ petition is granted. The juvenile court is directed to (1) vacate that
portion of its July 1, 2014 disposition order denying reunification services to mother and
setting a hearing pursuant to section 366.26 for the selection and implementation of a
permanent plan for V.T., and (2) schedule a new date for a contested disposition hearing
concerning V.T.
       This opinion is final forthwith as to this court. (Cal. Rules of Court,
rule 8.490(b)(2)(A).)
                                                   GRIMES, J.


WE CONCUR:




                      BIGELOW, P. J.




                      FLIER, J.




                                              16